Citation Nr: 9911518	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  94-40 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for right ear hearing 
loss.

4.  Entitlement to service connection for respiratory 
disability to include as being due to undiagnosed illness.

5.  Entitlement to service connection for bilateral knee 
disability to include as being due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on active duty from April 1990 to January 
1993.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The 
appeal was last before the Board in March 1997, at which time 
it was remanded for further development.  Following 
completion of the requested development, the RO, in a rating 
decision entered in September 1998, continued to deny each 
issue on appeal, and a Supplemental Statement of the Case was 
mailed to the veteran the same month.

Thereafter, the appeal was returned to the Board.


FINDING OF FACT

The claims for service connection for bilateral foot 
disability, tinnitus, right ear hearing loss, respiratory 
disability to include as being due to undiagnosed illness and 
for bilateral knee disability to include as being due to 
undiagnosed illness are, in each instance, not plausible.


CONCLUSION OF LAW

The claims for service connection for bilateral foot 
disability, tinnitus, right ear hearing loss, respiratory 
disability to include as being due to undiagnosed illness and 
for bilateral knee disability to include as being due to 
undiagnosed illness are, in each instance, not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Bilateral Foot Disability

II.  Tinnitus

III.  Right Ear Hearing Loss

IV.  Respiratory Disability to include as being due to 
Undiagnosed Illness

V.  Bilateral Knee Disability to include as being due to 
Undiagnosed Illness

The threshold question to be answered concerning the 
veteran's claims for service connection for each disability 
included in issues I through V is whether he has presented, 
with respect to each disability, evidence of a well grounded 
claim, that is, one which is plausible and meritorious on its 
own or capable of substantiation.  38 U.S.C.A. § 5107(a); see 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claimant 
does not submit evidence of a well grounded claim, VA is 
under no duty to assist him in developing facts pertinent to 
such claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For 
the reasons set forth below, the Board finds that the veteran 
has not met his burden of submitting evidence to support a 
belief by a reasonable individual that his claims for service 
connection for the disabilities included in issues I through 
V are, in any instance, well grounded.


(Bilateral Foot Disability)

Concerning his claim for service connection for bilateral 
foot disability, the veteran asserts that he was noted to 
have pes planus of asymptomatic severity when he entered 
service.  When the condition thereafter became symptomatic in 
service, he was ultimately medically separated from service 
and he therefore contends that his preexisting bilateral foot 
disability must be deemed to have been aggravated in service, 
thus warranting related service connection.  In this regard, 
the report of the veteran's February 1990 service entrance 
examination reflects a notation that the veteran had 
asymptomatic pes planus.  Thereafter, the veteran presented 
in May 1992 with a complaint of experiencing foot pain, at 
least on the right, and the assessment, following physical 
examination, was "symptomatic" pes planus.  When he was 
subsequently examined for Physical Evaluation Board purposes, 
the veteran was found to have congenital pes planus, 
bilaterally and symptomatic in severity, in consideration of 
which he was ultimately medically discharged from service.  
Subsequent to service, when examined by VA in June 1993, in 
conjunction with which pertinent X-ray examination "showed 
no pes planus", the final examination diagnosis was 
"minimal" bilateral pes cavus.  Most recently, when 
examined by VA in July 1997, there was no evidence of any 
foot abnormality, to include plantar fasciitis.  The 
pertinent impression was "[n]o evidence of any [foot] 
disability".

In considering the veteran's claim for service connection for 
bilateral foot disability, the Board concedes the veracity of 
the veteran's above-cited assertion relative to having been 
found to have pes planus at the time he entered service.  
However, any notion that such preexisting condition was 
aggravated in service (in view of the "symptomatic" pes 
planus assessed in May 1992) is clearly negated by the 
salient consideration that the veteran is not shown to have 
any foot disability at the present time.  Inasmuch as the 
presence of the disability/pathology for which service 
connection is sought is prerequisite to any consideration of 
awarding service connection therefor, see Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992), the Board is 
constrained to conclude (in the absence of evidence 
documenting such disability/pathology) that a plausible claim 
for service connection for bilateral foot disability is not 
presented.  Accordingly, such claim is not well grounded.  
38 U.S.C.A. § 5107(a). 



(Tinnitus)

The veteran asserts that he presently has tinnitus as a 
result of his exposure to loud noise in service.  Service 
medical records are negative for any reference to tinnitus.  
In an effort to ascertain whether the veteran did in fact 
have tinnitus, the RO, in response to a directive in the 
above-cited March 1997 remand, thereafter arranged to have 
the veteran undergo, apparently in July 1997, pertinent VA 
examination.  However, the veteran, for no indicated reason, 
failed to report for such examination by VA and in the 
absence of any evidence or allegation of "good cause" for 
his non-attendance at the same, the Board is obliged, in 
accordance with the provisions of 38 C.F.R. § 3.655 (1998), 
to adjudicate his claim for service connection for tinnitus 
"on the evidence of record".  Id.  Inasmuch, therefore, as 
there is no evidence of record documenting that the veteran 
has tinnitus, the Board is constrained to conclude that a 
plausible claim for service connection therefor has not been 
presented.  Consequently, such claim is not well grounded.  
38 U.S.C.A. § 5107(a).  


(Right Ear Hearing Loss)

The veteran contends, in substance, that he currently has 
right ear hearing loss as a result of his exposure to loud 
noise in service.  Service medical records are negative for 
any reference for right ear hearing loss.  Subsequent to 
service, when he was audiometrically examined by VA in June 
1993, the veteran was assessed as having hearing loss in each 
ear.  However, the report pertaining to the audiogram 
administered him at that time does not reflect the presence 
of hearing loss in the right ear for VA purposes.  See 
38 C.F.R. § 3.385 (1998).  In an effort to ascertain whether 
the veteran did in fact have right ear hearing loss for VA 
purposes, the RO, in response to a directive in the above-
cited March 1997 remand, thereafter arranged to have the 
veteran undergo, apparently in July 1997, pertinent VA 
examination.  However, as was noted in the Board's discussion 
in the preceding section, the veteran, for no indicated 
reason, failed to report for such examination and in the 
absence of any evidence or allegation of "good cause" for 
his non-attendance at the same, the Board is obliged, in 
accordance with the provisions of 38 C.F.R. § 3.655, to 
adjudicate his claim for service connection for right ear 
hearing loss "on the evidence of record".  Id.  Inasmuch, 
therefore, as there is no evidence of record documenting that 
the veteran has right ear hearing loss for VA purposes, the 
Board is constrained to conclude, in the absence of present 
pertinent disability, that a plausible claim for service 
connection therefor has not been presented.  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992)  Accordingly, such claim is 
not well grounded.  38 U.S.C.A. § 5107(a).


(Respiratory Disability to include as being due to 
Undiagnosed Illness)

The veteran contends that he has a "respiratory condition" 
as a result of exposure to airborne toxins while he was 
stationed "overseas in Operation Desert Storm" during the 
Persian Gulf War in the early 1990's.  Service personnel 
documentation of record confirms the veteran's foregoing 
deployment and service connection, in the context of this 
appeal, may be established for chronic disability resulting 
from an undiagnosed illness which became manifest either 
during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2001.  38 C.F.R. 
§ 3.317 (1998).  

Concerning the veteran's claim for service connection for 
respiratory disability, service medical records are negative 
for any reference to the same.  However, the Board is 
cognizant that "[s]igns or symptoms involving the 
respiratory system" comprise a designated symptom which may 
be a manifestation of undiagnosed illness in accordance with 
38 C.F.R. § 3.317(b) (1998).  In this regard, when the 
veteran was examined by VA in June 1993, he indicated that on 
occasion he would awaken "with difficult breathing".  On 
physical examination, he was free of any rales, rhonchi or 
wheezing; no respiratory disability was assessed. 

In considering the veteran's claim for service connection for 
respiratory disability due to undiagnosed illness (the lone 
basis on which service connection might be granted in the 
context of this aspect of the appeal), the Board would 
emphasize that the provisions of 38 C.F.R. § 3.317 do not 
provide for service connection predicated on undiagnosed 
illness for 'signs or symptoms involving the respiratory 
system' per se but, rather, present disability of chronic 
derivation of which the foregoing comprise a manifestation.  
In this regard, however, there is no evidence that the 
veteran has any current disability/pathology of either acute 
or chronic derivation of which 'difficult breathing' on 
awakening (his sole respiratory complaint) is a 
manifestation.  In the absence of such current 
disability/pathology, the presence of which is prerequisite 
to any favorable claim for service connection predicated on 
undiagnosed illness, see 38 C.F.R. § 3.317(a)(1), a plausible 
claim for service connection for respiratory disability due 
to undiagnosed illness is not presented and, therefore, such 
claim is not well grounded.  38 U.S.C.A. § 5107(a).  


(Bilateral Knee Disability to include as being due to 
Undiagnosed Illness)

The veteran contends, in essence, that he has present 
disablement involving each knee as a direct result of "all 
the walking" he did while he was stationed overseas during 
Operation Desert Storm.  In this regard, a service medical 
entry dated in September 1991 reflects that the veteran 
complained of bilateral knee pain; findings on physical 
examination included an absence of swelling, and the 
assessment was chondromalacia.  Subsequent to service, when 
he was examined by VA in June 1993, the veteran complained of 
knee "grind[ing] and hurt".  X-ray examination involving 
each knee was interpreted as being "within normal limits", 
and the pertinent examination diagnosis was "no pathology 
found" relative to either knee.  Most recently, when 
examined by VA in July 1997, the veteran indicated that he 
had no problem "at the present time" regarding either knee; 
there was no pertinent diagnosis.

Concerning the veteran's claim for service connection for 
bilateral knee disability, the Board observes that, owing to 
the absence of evidence documenting present knee disability 
of chronic derivation, direct service connection is not 
tenable.  As to the matter of service connection for 
bilateral knee disability due to undiagnosed illness, the 
Board is cognizant that "[j]oint pain" is a designated 
symptom which may comprise a manifestation of undiagnosed 
illness in accordance with 38 C.F.R. § 3.317(b).  In this 
regard, it is noted that, in conjunction with his examination 
by VA in June 1993, the veteran alluded to experiencing 
'grind[ing] and hurt' relative to presumably each knee.  
Nevertheless, even if the foregoing complaint is analogized 
with 'joint pain', the Board would emphasize that the 
provisions of 38 C.F.R. § 3.317 do not provide for service 
connection predicated on undiagnosed illness for 'joint pain' 
itself but, rather, present disability of chronic derivation 
of which joint pain is a manifestation.  However, the veteran 
is not shown to presently have any current knee 
disability/pathology of either acute or chronic derivation of 
which joint pain is a manifestation.  In the absence of such 
current disability or pathology, the presence of which is 
required as a condition to any favorable resolution of a 
claim for service connection predicated on undiagnosed 
illness, see 38 C.F.R. § 3.317(a)(1), a plausible claim for 
service connection for bilateral knee disability due to 
undiagnosed illness is not presented and, therefore, such 
claim is not well grounded.  38 U.S.C.A. § 5107(a).  

In addition, although the Board has considered and disposed 
of the veteran's foregoing claims for service connection on a 
ground different from that of the RO, the veteran has not 
been prejudiced by the Board's decision.  This is because, in 
assuming that these claims were well grounded, the RO 
accorded the veteran greater consideration than the claims in 
fact warranted under the circumstances.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  To remand this case to the 
RO for consideration of the issue of whether any of these 
claims is well grounded would be pointless and, in light of 
the law cited above, would not result in a determination 
favorable to the veteran.  VA O.G.C. Prec. Op. 16-92, 57 Fed. 
Reg. 49, 747 (1992).  

Finally, as pertinent to each of the above-addressed issues, 
the Board is of the opinion that its discussion above bearing 
on each issue is sufficient, as to each respective disability 
for which service connection is claimed, to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection relative to each 
corresponding disability.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).



ORDER

Evidence of well grounded claims not having been submitted, 
the appeal for service connection for bilateral foot 
disability, tinnitus, right ear hearing loss, respiratory 
disability to include as being due to undiagnosed illness and 
for bilateral knee disability to include as being due to 
undiagnosed illness is, in each instance, denied. 


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

